DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 & 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (step 2B). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Specifically, each limitation in the claims can be performed by a human. A human can receive image data, a human can recognize an object in the image data by analyzing and comparing with a first model, and a human can recognize an object in the image data by analyzing and comparing with a second model if recognition with the first model is unsuccessful. The use of an image recognition and NPL model does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
In addition, the dependent claims further recite human activity and limitations that do not amount to significantly more. For example, the dependent claims 14-18 include a display unit and 

Allowable Subject Matter
Claims 1 & 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Regarding claim 1, and similarly regarding claims 19 and 20, the prior art of record, alone or in combination, fails to teach at least “in response to the recognizing the object using the image recognition model being unsuccessful, generate second recognition information on the object included in the image data based on recognizing the object using the NLP model-based image recognition model.”
At best, Pham et al (US 20210081475) teaches in ¶62 “For example, text item 202 may be analyzed using a natural language understanding (NLU) model to determine words and/or phrases included within text of text item 202.”.
At best, McKinney et al (US 20210065859) teaches in ¶43 “The model 14 is shown as having two components, natural language processing (NLP) applied to the text component and inference (pattern recognizer) which is applied to the medical images.”
At best, Krogh et al (US 20200183989) teaches in ¶3 “Then the photographs can be automatically run through computer vision or other object recognition models to describe each photograph in detail in the way a human would. The output can be a textually rich sentence describing the photograph in detail, as opposed to a blanket description of what the "jist" or main portion of the photograph contains. Each photograph output can then be run through a Natural Language Understanding (NLU) model in order to derive meaning (e.g., semantic context, intent, etc.) of the output and derive interest contexts”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.